Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 01/13/2021 in reply to the Office action of 10/15/2020 has been entered. Claims 1 and 7 are amended. Claim 2 is cancelled. Therefore, claims 1, 3-9, 13-28, 31 and 34-40 are pending.
Claims 3-5, 8-9, 13-28, 31 and 34-40 are withdrawn from consideration as being directed to the non-elected election.

Claims 1 and 6-7 are examined.
Withdrawn Rejections/Objections
The objection to claim 7 and the improper Markush group rejection to claims 1 and 2 have been withdrawn in view of Applicant’s amendment to the claims. The 112(b) and 101 rejections to the claims have been withdrawn in view of Applicant’s amendment and/or arguments. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-7 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 10/15/2020. Applicant’s arguments have been fully considered but are not deemed persuasive. 
Applicant asserts that the amendment to claim 1 obviates the rejection. The amendment, however, does not obviate the rejection.  The claims are drawn to a green bean plant comprising a recombinant chromosomal segment on chromosome 2, wherein said recombinant chromosomal segment comprises an allele conferring resistance to Sclerotinia sclerotiorum relative to a plant lacking said recombinant chromosomal segment, and wherein said recombinant chromosomal segment comprises the marker locus M1 of SEQ ID NO:1, the marker locus M2 of SEQ NO: 7, or marker locus M3 of SEQ ID NO: 2 on chromosome 2, wherein said plant is an inbred or hybrid plant, or wherein said Sclerotinia sclerotiorum resistance allele is located between 23,719,195 bp and 27,452,157 bp on chromosome 2 of the Phaseolus vulgaris reference genome sequence v. 1.0.
The specification does not identify the allele or the essential regions in the recombinant DNA segment that confers resistance to Sclerotinia sclerotiorum in green bean. The specification states that Sclerotinia sclerotiorum resistance allele is located in Sclerotinia sclerotiorum resistance on chromosome 2.  See Example 3 and paragraph [0091]. Therefore, since SEQ ID NO: 1 and 7 are not identified as trait-linked markers, plant/seed comprising a recombinant DNA comprising SEQ ID NO: 1 or 7 would not necessarily contain the Sclerotinia sclerotiorum resistance allele. Consequently, one of ordinary skill in the art would not know that Applicant was not in possession of green bean plant comprising a recombinant chromosomal segment allele on chromosome 2 that confers resistance to Sclerotinia sclerotiorum, wherein said recombinant chromosomal segment comprises SEQ ID NO: 1 or 7. In addition, SEQ ID NO: 1 , 2 and 7 are SNP markers and are not alleles or QTLs.  SEQ ID NO: 1 has only 101 nucleotides, SEQ ID NO: 2 is 301 nucleotides long, and SEQ ID NO: 7 is 237 nucleotides in length. The relationship of SEQ ID NO: 1 or 2 with the allele that confers the resistance is not described. The specification states that the recombinant DNA comprising the allele that confers resistance Sclerotinia sclerotiorum is from a dry bean parent. However, the composition and structure of the allele that confers the Sclerotinia sclerotiorum resistance is neither described in the specification nor is known in the prior art. In addition, the claims do not recite a dry bean as the source of the allele. Therefore, the specification does not describe a recombinant DNA segment  comprising an allele on chromosome 2 conferring resistance to Sclerotinia sclerotiorum comprising the marker M1 of SEQ ID NO: 1, the marker M2 of SEQ ID NO: 7, or the marker M3 of Sclerotinia sclerotiorum in green bean plant. The specification describes a green bean plant comprising recombinant DNA from chromosome 2 comprising the marker M3 of SEQ ID NO: 2 that is flanked by and including the marker M1 of SEQ ID NO: 1 and the marker M2 of SEQ ID NO: 7, wherein the recombinant DNA segment confers resistance to Sclerotinia sclerotiorum in the plant.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures. A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined
by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398,1406 (Fed. Cir. 1997).

While the specification describes a green bean plant comprising a recombinant DNA from chromosome 2 comprising the marker M3 of SEQ ID NO: 2 that is flanked by the marker M1 of SEQ ID NO: 1 and the marker M2 of SEQ ID NO: 7 that confers resistance to Sclerotinia sclerotiorum, the specification does not describe the genus of green plant that share a recombinant DNA from chromosome 2 comprising the marker M1 of SEQ ID NO: 1 , the marker M2 of SEQ ID NO: 7 or the marker M3 of SEQ ID NO: 2 that confers resistance to Sclerotinia sclerotiorum. Furthermore, the specification fails Sclerotinia sclerotiorum in green bean plants. Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly. Furthermore, given the lack of description of the necessary elements essential for the chromosomal segment on chromosome 2, it remains unclear what features identify said segment that confers resistance to Sclerotinia sclerotiorum. Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and the recited function. In addition, the specification does not provide morphological and physiological characteristics other than resistance to Sclerotinia sclerotiorum to adequately describe the claimed plants.   Since the genus of polynucleotide sequences from chromosome 2 that confer resistance to Sclerotinia sclerotiorum has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Therefore, for all the reasons discussed above and in the last Office action, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Remarks
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662